Citation Nr: 0901299	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-37 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar 
on the left side of the neck.

2.  Entitlement to service connection for a neck disability, 
to include as secondary to a shrapnel wound.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968, including decorated combat service in Vietnam, 
and his awards include the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's increased rating and service connection claims.  

In November 2008, the veteran was afforded a travel board 
hearing before the undersigned.  A transcript of the hearing 
has been added to the record.  

As a procedural matter, the Board acknowledges that the RO 
presented the second issue on appeal as entitlement to 
service connection for a shrapnel wound to the back.  
However, in light of the evidence of record, that issue is 
more accurately presented as service connection for a neck 
disability, to include as secondary to a shrapnel wound.  

The veteran's claim for service connection is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

At the November 2008 hearing before the Board, the veteran 
withdrew his appeal concerning entitlement to an initial 
compensable rating for a scar on the left side of the neck.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to an initial compensable rating for a 
scar on the left side of the neck have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Claim

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal 
personally filed by the 
appellant without his or her express written consent. 38 
C.F.R. § 20.204(c) (2008).

In October 2006, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to an initial 
compensable rating for a scar on the left side of the neck, 
as identified in the October 2006 statement of the case.  
However, at his November 2008 hearing before the Board, the 
veteran stated that he was withdrawing the appeal as to that 
issue.  The Board finds that the veteran's statement 
indicating his intention to withdraw the appeal as to the 
initial rating claim, once transcribed as a part of the 
record of his hearing, satisfies the requirements for the 
withdrawal of a substantive appeal.  See, e.g., Tomlin v. 
Brown, 5 Vet. App. 355 (1993).

As the veteran has withdrawn his claim seeking an initial 
compensable rating for a scar on the left side of the neck, 
there remains no allegation of errors of fact or law for 
appellate consideration concerning that issue.  The Board, 
therefore, has no jurisdiction to review the veteran's claim 
for service connection for a skin rash and must dismiss the 
issue.§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2008).  


ORDER

The claim for entitlement to an initial compensable rating 
for a scar on the left side of the neck is dismissed.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
veteran's service connection claim. 

The veteran, in written statements and in testimony before 
the Board, contends that while serving in Vietnam in November 
1967, he came under mortar attack and was  struck by shrapnel 
in the back of the lower portion of his neck.  He reports 
that he was hospitalized in service for his shrapnel injury, 
but that a military physician informed him that the shrapnel 
could not be removed because it was within close proximity to 
a nerve.  He further asserts that shortly after his discharge 
from the military, he was offered a disability rating.  He 
considered service connection unnecessary at that time; 
however, he has experienced neck pain ever since, which has 
interfered with his employment as a carpenter.  

The service personnel records establish that he had combat 
service in Vietnam and that his decorations include the 
Vietnam Service Medal and Vietnam Campaign Medal.  Most 
significantly, the veteran was awarded the Purple Heart Medal 
in November 1967, the same month in which he reportedly 
incurred his shrapnel neck injury.  The Board acknowledges 
that veteran's service treatment records do not show that the 
veteran was hospitalized as a result of that injury.  
Nevertheless, on examination in February 1968 prior to his 
separation from service, it was noted that the veteran had a 
scar on the left side of his neck, which was not noted on 
entry and which was attributed to a November 1967 wound.  

The Board finds that the veteran has documented combat 
service and likely sustained a shrapnel wound given that such 
a wound is consistent with the circumstances, conditions and 
hardships of that service and that on separation examination, 
he was found to have a scar attributable to a November 1967 
wound.  38 U.S.C.A. § 1154(b).  As such, VA must presume the 
occurrence of the in-service injury.  

The post-service treatment records reflect that on VA 
examination in November 2005, the veteran reported numbness 
in the lower left side of the back of his neck, where the 
shrapnel entered his body, and soreness in the part of his 
shoulder where the shrapnel later became lodged.  The veteran 
was found to have a residual scar on the left side of his 
neck, arising from the in-service shrapnel wound, for which 
he was subsequently granted service connection.  However, no 
clinical findings were made with respect to any other neck 
disabilities arising from that shrapnel wound.

In November 2006, the veteran sought treatment at a VA 
medical clinic for chronic neck discomfort.  It was noted 
that he had served in combat in Vietnam and had sustained a 
"significant, nearly fatal" shrapnel wound to the left side 
of the back of his neck.  On physical evaluation, the entry 
site of the shrapnel was identified as being on the left side 
of the neck "just medial to the sternocleidomastoid 
muscle," and the current location of the shrapnel was 
identified as "posterior" to that muscle "behind the neck 
method trapezius."  The veteran was found have reduced 
lateral range of motion in his neck on either side, with no 
showing of crepitus.  That physical evaluation led the VA 
medical provider to suspect that the veteran had "some 
degenerative arthritis of the neck."  The VA medical 
provider added that he was "suspicious of the shrapnel 
injury in this regard."  The veteran's claims folder was not 
reviewed.

In November 2007, the veteran underwent a VA cervical spine 
examination in which he reported ongoing sharp neck pain 
brought on by "hard work."  Based upon a review of the 
veteran's claims folder, specifically his medical records, 
the VA examiner concluded that the entry site of the shrapnel 
wound was in a different part of his neck than previously 
identified by the November 2006 VA physician.  Specifically, 
the November 2007 VA examiner found that the shrapnel had 
entered through the left lateral part of his neck and then 
moved "from the soft tissue of the neck away from the bones 
of the neck and toward the left trapezius."  The examiner 
further noted that while the veteran had been diagnosed with 
degenerative disc disease of the cervical spine, there was no 
evidence of that disorder prior to 2006 and thus it was more 
likely than not due to the veteran's advancing age and less 
likely than not related to his in-service shrapnel injury.  
Nevertheless, the VA examiner noted that the veteran had 
documented numbness in the neck and upper back dating prior 
to 2006 and therefore recommended that the veteran file a 
claim for neuropathy secondary to the retained shrapnel 
fragment.  

The record thereafter shows that the veteran underwent 
another VA examination in January 2008 that specifically 
addressed his complaints of numbness on the left side of his 
neck around his collar bone.  However, he did not report any 
functional loss, fatigue, or weakness, and physical 
examination was negative for any type of sensory deficit or 
motor impairment of the upper extremities.  The VA examiner 
reviewed the veteran's cervical spine X-rays but, in contrast 
with the other VA examiner, did not find that they were 
indicative of current residuals of shrapnel.  Based upon the 
veteran's statements, the physical examination, and a review 
of the cervical spine X-rays, the VA examiner concluded that 
there was no objective evidence of neuropathy resulting from 
retained shrapnel.  Significantly, however, the VA examiner 
acknowledged that she did not have access to the veteran's 
claims folder, which included prior complaints and clinical 
findings of numbness and pain in the vicinity of the 
veteran's shrapnel wound scar.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  As noted above, the veteran 
was previously afforded VA examinations in November 2007 and 
January 2008, in which the examiners respectively found that 
his degenerative disc disease of the cervical spine and 
claimed peripheral neuropathy were less likely than not 
related to his in-service shrapnel injury.  However, those 
examiners arrived at different conclusions with respect to 
whether the veteran currently had retained shrapnel in lower 
part of the back of his neck, a discrepancy that calls into 
question the probative value of their respective opinions.  
Additionally, the January 2008 VA examiner, who concluded 
that the veteran did not have peripheral neuropathy related 
to his in-service shrapnel injury, did not base her opinion 
on a review of the veteran's claims folder, which further 
reduces the probative weight of that opinion.  See 38 C.F.R. 
§ 4.1 (2008).  Finally, the Board is aware that the VA 
physician in November 2006 articulated his suspicion that the 
veteran had "some degenerative arthritis of the neck" that 
was possibly due to a shrapnel injury.  However, that VA 
physician did not definitively diagnose the veteran with 
degenerative arthritis or other neck disability.  Nor did he 
indicate that he had reviewed the veteran's claims folder.  
Thus the Board finds that that VA physician's observations 
alone are too speculative to warrant a grant of service 
connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder may or may not exist or may or may not be related, 
is too speculative to establish the presence of a claimed 
disorder or an such relationship).  For these reasons, the 
Board finds that claim must be remanded for an additional VA 
examination with review of the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature, extent and 
etiology of any neck disability found to 
be present.  The claims file should be 
reviewed by the VA examiner and the 
examination report should indicated that 
the claims file was reviewed.  A rationale 
for any opinion should be provided.  The 
examiner should reconcile the opinion with 
all pertinent evidence of record, 
including the veteran's reports of chronic 
neck pain arising from service, the 
November 2006 VA physician's findings of 
suspected degenerative arthritis of the 
neck, possibly due to the shrapnel injury 
he incurred in service, and the November 
2007 and January 2008 VA examination 
reports indicating that degenerative disc 
disease of the cervical spine and claimed 
peripheral neuropathy were less likely 
than not related to the veteran's in-
service shrapnel injury.  Specifically, 
the examiner should address whether the 
veteran currently has one or more neck 
disabilities and, if so, whether any of 
those disabilities is as likely as not 
related to the veteran's shrapnel injury 
or any other aspect of his service.  In 
offering this assessment, the examiner 
must acknowledge and discuss the veteran 
report of a continuity of symptomatology 
since service.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate period for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


